Citation Nr: 1817675	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-36 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for laminectomy for herniated disk, claimed as back condition; and if so, whether entitlement to service connection is warranted.

2. Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, NOS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran, sitting at the RO in Sioux Falls, South Dakota, testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2017. A copy of the transcript of that hearing is of record.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claim for entitlement to service connection for a laminectomy for herniated disk, claimed as back condition, accordingly.

The Veteran has filed a claim for entitlement to service connection for PTSD. However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim. In this case, the Veteran's VA treatment records indicate a diagnosis of depressive disorder, NOS. See, e.g., May 2013 VA treatment record. Accordingly, the Board has expanded the issue from service connection for PTSD, to service connection for an acquired psychiatric disorder, as indicated on the title page.

The issues of entitlement to service connection for laminectomy for herniated disk, claimed as back condition, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2008 rating decision, the RO denied service connection for a laminectomy for herniated disk, claimed as back condition. The Veteran was notified of his appellate rights, but did not perfect an appeal. 

2. New evidence has been received since the April 2008 rating decision which relates to previously unestablished facts necessary to substantiate the underlying claim of service connection for herniated disk, claimed as back condition, and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1. The April 2008 rating decision by the RO that denied service connection for laminectomy for herniated disk, claimed as back condition, is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 (2017). 

2. New and material evidence has been received to reopen the claim of service connection for a laminectomy for herniated disk, claimed as back condition. 38 U.S.C. § 5108 (2012); § 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim as to whether new and material evidence has been received to reopen a claim for service connection for laminectomy for herniated disk, claimed as back condition. This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


	(CONTINUED ON NEXT PAGE)



II. Whether New and Material Evidence has Been Received to Reopen a Claim for Service Connection for Laminectomy for Herniated Disk, Claimed as Back Condition

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2017). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156 (a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, the matter was originally denied in a July 2000 rating decision on the basis that the condition neither occurred in nor was caused by service. The July 2000 rating decision also notes an intercurrent injury post-service. The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. The Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In an April 2008 rating decision, the AOJ continued the denial of the Veteran's claim for entitlement to service connection for laminectomy for herniated disk, claimed as back condition, on the basis that the evidence submitted is not new and material. The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final and is the last final decision on appeal before the Board. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

VA treatment records have been added to the claims file. VA treatment records indicate back pain and back problems, with a diagnosis of degenerative joint disease (DJD). See, e.g., November 2012 VA treatment record.

At the November 2017 videoconference hearing, the Veteran testified that he has a herniated disk and degenerative changes, and that he injured his back in service. The Veteran testified that he lifted transmitters in service, which weighed hundreds of pounds and that he sought treatment at a hospital during service. The Veteran further testified that his back pain has continued since service, and that he did not have a dramatic injury to his back post-service.

The RO did not reopen the matter and continued the denial. As noted in the Introduction, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board finds that since the April 2008 rating decision new and material evidence is of record and warrants the reopening of the claim. The Veteran's November 2017 testimony adds to the evidence because it provides testimony regarding the Veteran's in-service injury and treatment, the Veteran's continued pain since service, and the Veteran's post-service experiences. Such testimony was not previously considered by the RO. This testimony is new and material to the claim as it was not previously considered by the RO and contains new evidence that relates to an unestablished fact necessary to substantiate the claim, namely the Veteran's in-service injury and continued symptomatology. This new evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. No evidence regarding the Veteran's testimony, to include continued symptomatology, were previously available for consideration, and therefore, the information provided by the Veteran since the April 2008 rating decision are not duplicative. In fact, this new evidence could certainly contribute to a more complete picture of the claimant's injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for laminectomy for herniated disk, claimed as back condition, is reopened; to this extent, the appeal is granted.


REMAND

The Board remands the issues of entitlement to service connection for laminectomy for herniated disk, claimed as back condition, and entitlement to service connection for an acquired psychiatric condition, to include PTSD and depressive disorder, NOS.


I. Laminectomy for Herniated Disk, Claimed as Back Condition

Having reopened the issue of entitlement to service connection for laminectomy for herniated disk, claimed as back condition, the Board remands this matter for a new VA examination and opinion regarding the nature and etiology of the Veteran's disability. Upon remand, the VA examiner is directed to consider the Veteran's November 2017 videoconference hearing testimony. Specifically, the VA examiner is directed to consider the VA treatment records, which indicate a herniated disk and degenerative changes, the Veteran's assertions as to his injury in service, to include lifting transmitters in service that weighed hundreds of pounds, and the service treatment records showing treatment for back pain.  The record currently includes service treatment records that show that in June 1973 at Fort Sill, the Veteran complained of back pain in for two weeks following heavy lifting.  It was noted that he reported a previous history of six years.  The assessment was lumbosacral strain. In addition the records show additional treatment for complaints of back pain during service, to include in April 1977 and August 1978.  Additionally, the VA examiner is directed to consider the Veteran's assertions as to his continued back pain since service, and the Veteran's testimony as to his post-service experiences.

II. Acquired Psychiatric Disorder

Regarding the issue of entitlement to an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, the Veteran asserts three stressors: (1) at basic training in Fort Leonardwood, Missouri, in 1973, the Veteran witnessed a witnessing a Sergeant injure himself with a grenade during a demonstration; (2) at Fort Sill, Oklahoma, in 1973, the Veteran heard an argument and a gun shot, and went outside and saw a his classmate shot dead; and (3) at Fort Carson, during a training exercise with tank units, the Veteran witnessed a soldier in front of him get hit by a tank, which cut off both of his legs. See, e.g., March 2012 Correspondence; see November 2017 videoconference hearing transcript.

As noted in the Introduction, the Veteran's VA treatment records indicate a diagnosis of depressive disorder, NOS. See, e.g., May 2013 VA treatment record. The Veteran has not been afforded a VA examination in relation to his claim. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C. § 5103A (d)(2) (2012), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). Because the Veteran asserts an acquired psychiatric disorder as a result of in-service incidents, and contains a current diagnosis, examination is required to obtain a medical opinion as to the etiology of the Veteran's current psychiatric disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires: medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). As in this instant case, it is determined that the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat. Therefore, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board remands this matter for additional development regarding the Veteran's asserted stressors. 

In developing the Veteran's first asserted stressor, the incident with the grenade, the record includes a response from DPRIS, a response from the U.S. Army Combat Readiness/ Safety Center, a response from the National Archives and Records Administration, and a response from a search of the morning reports. Similarly, in developing the third stressor, the tank accident, the record includes a response from the U.S. Army Combat Readiness/ Safety Center, and a DPRIS response, which notes a search through the National Archives and Records Administration.

However, the record does not indicate any development of the Veteran's second asserted stressor, the classmate shot dead at Fort Sill. Therefore, upon remand, the Board directs the AOJ to complete such development as an attempt to verify such asserted stressor.

Last, the Board notes that a May 2013 DPRIS response directs the AOJ to contact the Director, U.S. Army Crime Records Center. Such response appears to be in conjunction with development of the Veteran's third stressor, as Fort Carson is mentioned, but this is unclear. The record does not reflect any such request furnished to the U.S. Army Crime Records Center, as directed. Therefore, upon remand, the Board directs the AOJ to contact the Director, U.S. Army Crime Records Center, with a request to verify all of the Veteran's asserted stressors.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records, and any private treatment records. In addition, the AOJ is should attempt to obtain any outstanding treatment records of the Veteran from Fort Meade during the Veteran's period of service from March 1973 to November 1978 VA. See November 2017 videoconference hearing transcript. Ensure that all records are properly associated with the Veteran's electronic claims file.

2. Complete efforts to corroborate all three (3) of the Veteran's stressors to include contacting the Director, U.S. Army Crime Records Center, as directed by May 2013 DPRIS response. Make a determination as to any asserted stressors, and if it is not possible to do so, enter a formal finding on a lack of information required to verify stressors outlining all efforts to corroborate the stressors. 

Additionally, fully develop and complete efforts to corroborate the Veteran's asserted stressor of witnessing a classmate shot and killed at Fort Sill in 1973. See, e.g., March 2012 Correspondence; see November 2017 videoconference hearing transcript. Include any negative responses, to include any negative DPRIS responses.

2. Thereafter, schedule the Veteran for the appropriate VA examination to ascertain the nature and etiology of his hypertension, laminectomy for herniated disk, claimed as back condition. A copy of this remand and the claims file must be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a.) Clarify the Veteran's diagnosed back disabilities. See, e.g., November 2012 VA treatment records indicating degenerative changes; see, e.g., August 1997 VA examination indicating laminectomy for herniated disk and degenerative changes.

If necessary, reconcile any discrepancies with the previous medical findings/ diagnoses of record. 

b.) For each diagnosis identified, the examiner is to opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's back condition had its onset in service or is related to an event, injury, or disease in service?

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner must consider the Veteran's lay statements. 

The examiner is directed to consider and address the Veteran's November 2017 videoconference hearing testimony. Specifically, the VA examiner is directed to address the Veteran's testimony as to continued symptomatology since service, and the Veteran's assertions as to his experiences post-service, to include his testimony that "nothing dramatic" happened to his back post-service. The Veteran also testified as to his in-service injury, lifting heavy lifted transmitters in service, which weighed hundreds of pounds, and to his treatment in service, to include hospital treatment.  The examiner's attention is directed to the service treatment records which show that in June 1973 at Fort Sill, the Veteran complained of back pain in for two weeks following heavy lifting.  It was noted that he reported a previous history of six years.  The assessment was lumbosacral strain. In addition the records show additional treatment for complaints of back pain during service, to include in April 1977 and August 1978.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).


4. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's psychiatric disorders, to include PTSD and depressive disorder, NOS. The electronic claims file, to include the Veteran's November 2017 videoconference hearing testimony, service treatment records, and supporting lay statements, must be reviewed by the examiner, and a note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner should provide an opinion addressing the following questions:

a.) Identify the Veteran's currently diagnosed psychiatric disorder(s). If necessary, reconcile any medical findings with those noted in the VA treatment records, to include diagnoses of PTSD and depressive disorder, NOS. See, e.g., May 2013 VA treatment record.

b.) After reviewing the claims file and examining the Veteran, the examiner is to offer an opinion as to the following question: whether it is at least as likely as not (50 percent or more probability) that the any acquired psychiatric disability is related to or the result of the Veteran's service?

Following a review of the claims file and examination of the Veteran, the examiner should clearly indicate whether the Veteran has a diagnosis of PTSD. If so, the examiner should clearly state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressor.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


